BROCK, Judge.
The judgment appealed from in this case is dated 27 April 1972, and appeal entries are dated the same date as the judgment. Defendant obtained a proper order extending time within which to docket the record on appeal in the Court of Appeals to, and including, the maximum time allowed under Rule 5, Rules of Practice in the Court of Appeals. The maximum time expired on 24 September 1972; however, the record on appeal was not docketed in this Court until 2 October 1972. For failure to comply with the rules of this Court, the appeal is subject to dismissal. Rule 48, Rules of Practice in the Court of Appeals.
*129Nevertheless, we have examined defendant’s properly preserved exceptions and assignments of error. Also, we have reviewed the record proper. In our opinion defendant had a fair trial, free from prejudicial error.
Appeal dismissed.
Judges Campbell and Graham concur.